Title: To James Madison from Robert Montgomery, 28 April 1803
From: Montgomery, Robert
To: Madison, James


					
						Sir
						Alicante 28th. April 1803
					
					I have the honor to hand you above, Copy of a Letter, which I received this Morning from Our Consul at 

Algeirs; and not having any other Novelty for your detention. I have the honor to subscribe myself with highest 

respect Sir Your Obdt. Humle. Sert.
					
						Robt. Montgomery
					
					
						NB  The British consul is now here in Quarantine from Algiers.
					
					
						R M
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
